 1
 2
 3
 4
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10                             EASTERN DIVISION
11   SCOTT STEARNS,               ) No. 5:18-02610-GW (JDE)
                                  )
12                Plaintiff,      )
                                  ) JUDGMENT
13                v.              )
                                  )
14   SAN BERNARDINO COUNTY        )
                                  )
15   SHERIFFS DEPARTMENT, et al., )
                                  )
                                  )
16                Defendants.     )
17
18        Pursuant to the Order Dismissing Action Pursuant to 28 U.S.C. § 1915(g),
19   IT IS HEREBY ADJUDGED that this action is dismissed without prejudice.
20
21
22   Dated: July 9, 2019
23
24                                           ______________________________
                                             GEORGE H. WU
25                                           United States District Judge
26
27
28
